DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 6, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7 and R8 together form a…bridge…” confuses the issue as to whether one pair selected from R4 and R5, R5 and R6, or R6 and R7 must form a cycle of general formula (IIa) or (IIb).
The “and/or” limitations in the last fourteen lines of claim 22 also confuse the scope of the claimed complex.  If the bridging of R1 and R14 is an alternative to all that precedes “and/or R1 and R14 together form a…bridge”, and if the bridging of R7 and R8 is an alternative to all that precedes “and/or R7 and R8 together form a…bridge”, then the other variables in formula (I) of claim 22 and dependents are not clearly defined when these alternatives apply.
The scope of A1 and A2 per claim 23, with claims dependent therefrom, is not clear.  Claim 23 first recites “A1 and A2 are each N or C”, then recites “where A1 = N and A2 = C”, and later defines R8 and R9 as each independently a free electron pair “if A1 or A2 is N” and as hydrogen, alkyl, aryl or heteroaryl “if A1 or A2 is C”.  If A1 = N and A2 = C, then the first (broader) definition of A1 and A2 needs to be deleted, and the definition of R8 and R9 needs to be amended for consistency with the narrower definition of A1 and A2.  Alternatively, if each of A1 and A2 may be either N or C (as within the first definition and implied by the definition of R8 and R9), then “where A1 = N and A2 = C” needs to be deleted.  
The “and/or” limitations in the last seven lines of claim 23 also confuse the scope of the claimed complex.  If the bridging of R1 and R14 is an alternative to all that precedes “and/or R1 and R14 together form a…bridge”, then the other variables in formula (I) of claim 23 and dependents are not clearly defined when this alternative applies. 
The scope of a “functional group” as recited in claims 22 and 23 with respect to a bridge that may be formed by R1 and R14, as recited in claim 22 with respect to a bridge that may be 7 and R8, and as recited in claim 25 with respect to a bridge that is formed by R1 and R14, is not clear.  The phrase “functional group” is recited several times in the original disclosure, but is not defined.  Since “a functional group” is recited as a member of a Markush group separately from “a heteroatom, an aromatic unit, a heteroaromatic unit”, it is not clear if a “functional group” encompasses anything other than a heteroatom, an aromatic unit and a heteroaromatic unit.  Alternatively, it is not clear if a “functional group” is to be interpreted broadly as encompassing anything other than hydrogen, or if even hydrogen meets the limitations of a functional group.  
The limitations of the process as claimed in claim 28 are not clear.  
The term “ligand” implies attachment to a metal.  It is not clear if “a ligand” as recited in the 3rd and 4th lines of claim 28 is attached to M, or attached to a metal other than M.  It is not clear if “a ligand” as recited in the 8th line of claim 28 is attached to M, or attached to a metal other than M.  
It is not clear if “the ligand precursor thereof” as recited in the 5th line of claim 28 refers to a compound that is not attached to any metal but which is capable of attaching to M, or if “the ligand precursor thereof” can be a compound that is attached to a metal other than M and which is capable of attaching to M.  It is also not clear if “the ligand precursor thereof” refers to a precursor for the carbene ligand, or refers to a precursor for the noncarbene ligand, or both.
Subject to clarification of the language in the 3rd-5th lines of claim 28, proper antecedent basis is lacking for “the precursor compound comprising the metal M and a ligand”.  It is not clear that a precursor compound as recited in the 3rd line comprises the metal M.

The last three lines of claim 30 confuse the scope of a compound of formula (X) as required for the OLED of claim 30 and dependents.  Bridging of two units of general formula (X) as set forth in the last two lines of claim 30 is recited as an alternative to the definitions of all variables that precede the last three lines of the claim (“or” is recited in the 3rd line from the end of the claim).  Accordingly, when two units of the general formula (X) are bridged as recited in the last two lines, the limits on the variables in formula (X) are not clearly defined.  
The phrase “wherein of at least one” in the definition of R70-R72 in claim 31 is confusing.
The scope of “a group Q” for R55 and R56 in claim 31 is unknown.  “Q” is not defined in claim 31, or in claims from which claim 31 directly or indirectly depends. 
The penultimate line of claim 31 is not clear in reciting “optionally interrupted by a heteroatom or O”.  “O” is a heteroatom.
The last five lines of claim 31 confuse the scope of a compound of formula (XI) or (XI*) as required for the OLED of claim 31 and dependent.  Bridging of two units of at least one formula selected from formula (XI) and (XI*) as set forth in the last four lines of claim 31 is recited as an alternative to the definitions of all variables that precede the last five lines of the claim (“or” is recited in the 5th line from the end of the claim).  Accordingly, when two units of at least one formula selected from formula (XI) and (XI*) are bridged as recited in the last four lines, the limits on the variables in formula (XI) and (XI*) are not clearly defined.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 22, 24, 27-29, 35, 36, and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167).
Subject to clarification of the claim limitations, heteroleptic iridium complexes within the scope of present claims 22, 24 and 27, a process per present claim 28, an OLED per present claims 29, 35 and 36, and a device per present claim 38, would have been prima facie obvious to one of ordinary skill in the art at the time of the invention given the disclosure of Lin et al.  
Lin’s complexes are taught for use as a phosphorescent material in a light emitting layer of an organic light emitting device (OLED).
Lin’s formula mc18 as depicted on page 21 encompasses heteroleptic iridium complexes of present formula (I) wherein each of A1 and A2 is C, R1 is an aryl or heteroaryl radical, R10 is an aryl radical, and each of R2-R9 and R11-R14 is hydrogen. 
prima facie obvious to one of ordinary skill in the art at the time of the invention given Lin’s disclosure of other heteroleptic iridium complexes having three bidentate ligands wherein one or two of the ligands are C^N coordinating phenylimidazole ligands and each of the other ligand(s) is a C^C coordinating carbene ligand.  For example, see formulae mc26a and mc26 on page 17.    
Other heteroleptic complexes within the scope of present claim 22 (and processes of making, and OLEDs comprising the same) wherein each of A1 and A2 is C, R1 is an aryl radical, and each of R2-R14 is hydrogen or substituents within the scope of these variables as defined in claims 22 and 24, also would have been prima facie obvious to one of ordinary skill in the art at the time of the invention given Lin’s formulae mc11 (p. 20) and mc36 (p. 22).
Further with respect to claim 24, the aryl group in mc11 and the aryl group in mc18 at the position corresponding to present R1 is not restricted from being substituted in the ortho,ortho’ positions by alkyl groups.  Lin et al. teach that 2-phenylimidazole ligands substituted with a 2,6-disubstituted phenyl group (i.e. an aryl radical comprising 6 carbon atoms and substituted in the ortho,ortho’ positions) at the position of present R1 can provide devices having a longer lifetime than similar devices having a methyl group at the position of present R1 (e.g. see paragraph [0013].  Lin et al. also disclose various 2-phenylimidazole ligands substituted at the position corresponding to present R1 with an aryl radical that is substituted in the ortho,ortho’ positions with alkyl radicals as required by claim 24 (e.g. see paragraphs [0160] and [0162]).  One of  ordinary skill in the art at the time of the invention would have reasonably 
Further with respect to claim 27, heteroleptic iridium complexes of Lin’s formulae mc11, mc18 and mc36 wherein m is 2 and n is 1 will inherently have one of the configurations selected from IIIa, IIIb, IVa and IVb.   
Further with respect to claim 28, subject to clarification of the claim limitations, the recited process would have been obvious to one of ordinary skill in the art at the time of the invention as a method of making heteroleptic iridium complexes within the scope of Lin’s formulae mc11, mc18 and mc36.  Lin et al. disclose the synthesis of similar heteroleptic iridium complexes wherein a substituted 2-phenylimidazole compound is reacted with an iridium compound to form an intermediate chloro-bridged dimer comprising 2-phenylimidazole ligands coordinated to iridium, which is then reacted with a carbene compound that provides the carbene ligand (e.g. see paragraphs [0372]-[0374] and [0399]-[0401]).  
With respect to the further device limitations of present claims 35-36, see paragraph [0112].  Bphen is a phenanthroline derivative.
Further with respect to the device of present claim 38, see paragraph [0125].

Claims 22, 24, 27-29, 35, 36, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167) as applied to claims 22, 24, 27-29, 35, 36, and 38 above, and further in view of Lin et al (US Pub 2005/0260448).
4-R7 together form a cycle of formula (IIa) or (IIb), Lin et al. (‘167 A1) do not explicitly teach the required structure.  
Lin ‘167 discloses heteroleptic iridium complexes having three bidentate ligands wherein one or two of the ligands are substituted phenylimidazole ligands of the structure required for the C^N coordinating ligands that are present “n” times in the complex of formula (I) per present claim 22 and dependents, and the other ligand(s) is/are a carbene ligand.
Lin ‘167 suggests heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C and at least one adjacent pair among R4-R7 join together to form a ring (as encompassed by formulae mc11 and mc36 of Lin ‘167).  However, the disclosure of Lin ‘167 does not explicitly teach the formation of a dibenzofuran ring structure by joining one adjacent pair among R4-R7 to form a cycle of present formula (IIa) or (IIb).  Formula (IIa) or (IIb) together with the benzene ring to which R4-R7 are attached forms a dibenzofuran ring structure.  
Lin ‘448 discloses carbene metal complexes that may be used for the same general purpose as the complexes of Lin ‘167.   That is, the complexes of Lin ‘448 are taught for use a phosphorescent material in a light-emitting layer of an OLED.  
Lin ‘448 discloses carbene ligand structures wherein the carbene carbon is part of an imidazole ring corresponding to the present carbene ring when each of A1 and A2 is C, and having a dibenzofuran ring structure corresponding to present R6 and R7 together forming a cycle as per present claim 26.  For example, see the third formula in paragraph [0107] of Lin ‘448.  
.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167) and further in view of Lin et al (US Pub 2005/0260448) as applied to claim 22 above, and further in view of Knowles et al (US Pub 2007/0190359).
Lin ‘167 suggests heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C, and wherein each of R4-R7 is hydrogen (as encompassed by formulae mc11, mc18 and mc36) or wherein at least one adjacent pair among R4-R7 join together to form a ring (as encompassed by formulae mc11 and mc36).  
Heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C, and wherein at least one adjacent pair among R4-R7 together form a cycle of present formula (IIa) or 
Neither Lin ‘167 nor Lin ‘448 disclose a C^N coordinating ligand that is a phenylimidazole derivative in which R1 and R14 together form a bridge as required by present claim 25.
Knowles et al. disclose metal complexes that may be used for the same general purpose as the complexes of Lin ‘167 and Lin ‘448.   That is, the complexes of Knowles et al. are taught for use a phosphorescent material in a light-emitting layer of an OLED.  
Knowles complexes have an imidazophenanthridine ligand, which corresponds to a 2-phenylimidazole ligand as required for the C^N coordinating ligand of the complex of present claim 25.  The imidazophenanthridine ligand is also similar to 2-phenylimidazole ligands disclosed by Lin ‘167 that are substituted with a 2,6-disubstituted phenyl group at the position of present R1, with the substituent at one of the 2- or 6- positions being a direct bond to the position of present R14. 
It would have been an obvious modification to one of ordinary skill in the art at the time of the invention, having knowledge of the disclosure of Knowles et al., to make and use heteroleptic iridium complexes similar to the complexes suggested by Lin ‘167, or similar to heteroleptic complexes suggested by Lin ‘167 in view of Lin ‘448, having an imidazophenanthridine ligand in place of a 2-phenylimidazole ligand.  One of ordinary skill in the art at the time of the invention would have reasonably expected that heteroleptic complexes having a combination of imidazophenanthridine ligands and carbene ligands, wherein the carbene ligands are as suggested by the disclosure of Lin ‘167 or Lin ‘448, would be phosphorescent and could be used in the light-emitting layer of an OLED.  

Claims 30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167) and further in view of Lin et al (US Pub 2005/0260448) as applied to claim 22 above, and further in view of Langer et al (WO 2010/079051).
US Pub 2012/0012821 is utilized as an English language translation of the Langer et al. WO document.
The Langer et al. WO document is available as prior art under 35 U.S.C. 103(a) via 35 U.S.C. 102(a) based on its publication date.  (The present application claims priority of U.S. provisional application No. 61/255,499, which was filed prior to the publication date of the Langer et al. WO document but does not fully support the present claims.)
Lin ‘167 suggests heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C, and wherein each of R4-R7 is hydrogen (as encompassed by formulae mc11, mc18 and mc36) or wherein at least one least one adjacent pair among R4-R7 join together to form a ring (as encompassed by formulae mc11 and mc36).  
Heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C, and wherein at least one adjacent pair among R4-R7 together form a cycle of present formula (IIa) or (IIb) would have been obvious to one of ordinary skill in the art at the time of the invention given the disclosure of Lin ‘167 in view Lin ‘448.
Lin ‘167 discloses the use of a carbazole compound (CBP, mCP or mCBP) in the light emitting layer.  Lin ‘448 discloses the use of a silyl compound (UGH5) or a carbazole compound (CBP, mCP or mCBP) as a host material in the light emitting layer.  

Langer et al. disclose compounds of present formula (X), (XI) and (XI*) as required by the rejected claims.  For example, see paragraphs [0096]-[0102] of US ‘821.  Langer et al. teach that these compounds may be used in the light-emitting layer of an OLED in combination with a phosphorescent emitter such as an iridium complex and/or a carbene complex.  Langer’s compounds can also be used in layers of the device other than the light-emitting layer.  For example, see paragraphs [0220]-[0227], [0251] and [0255] of US ‘821. 
It would have been an obvious modification to one of ordinary skill in the art at the time of the invention, having knowledge of the disclosure of Langer et al., to utilize any of Langer’s compounds in the light-emitting layer and/or in one or more other layers of an OLED, wherein the OLED comprises an iridium complex as suggested by Lin ‘167 or Lin ‘167 in view of Lin ‘448.  One of ordinary skill in the art at the time of the invention would have reasonably expected that Langer’s compounds could be used in an OLED that comprises an iridium complex as suggested by Lin ‘167 or Lin ‘167 in view of Lin ‘448 given Langer’s teachings that the compounds can be used in combination with iridium complexes and carbene complexes.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167) and further in view of Lin et al (US Pub 2005/0260448) as applied to claim 22 above, and further in view of Iwakuma et al (US Pub 2009/0017330).
Lin ‘167 suggests heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C, and wherein each of R4-R7 is hydrogen (as encompassed by formulae mc11, mc18 and 4-R7 join together to form a ring (as encompassed by formulae mc11 and mc36).  
Heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C, and wherein at least one adjacent pair among R4-R7 together form a cycle of present formula (IIa) or (IIb) would have been obvious to one of ordinary skill in the art at the time of the invention given the disclosure of Lin ‘167 in view Lin ‘448.
Lin ‘167 discloses the use of a carbazole compound (CBP, mCP or mCBP) in the light emitting layer.  Lin ‘448 discloses the use of a silyl compound (UGH5) or a carbazole compound (CBP, mCP or mCBP) as a host material in the light emitting layer.  
Neither Lin ‘167 nor Lin ‘448 disclose a compound of formula (X) as required by present claim 30.  
Iwakuma et al. disclose compounds of present formula (X).  See paragraph [0057].  Iwakuma et al. teach that these compounds may be used in the light-emitting layer of an OLED in combination with a phosphorescent emitter such as an iridium complex, which may be a carbene complex.  For example, see paragraphs [0059]-[0063].  Iwakuma’s compounds are also taught for use in a hole transporting/injecting layer.  For example, see paragraph [0064]. 
It would have been an obvious modification to one of ordinary skill in the art at the time of the invention, having knowledge of the disclosure of Iwakuma et al., to utilize any of Iwakuma’s compounds in the light-emitting layer and/or in a hole injecting/transporting layer of an OLED, wherein the OLED comprises an iridium complex as suggested by Lin ‘167 or Lin ‘167 in view of Lin ‘448.  One of ordinary skill in the art at the time of the invention would have reasonably expected that Iwakuma’s compounds could be used in an OLED that comprises an .

Claims 35-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167) and further in view of Lin et al (US Pub 2005/0260448) as applied to claim 29 above, and further in view of Ma et al (Synthetic Metals 158, pp. 810-814(2008)).
Lin ‘167 suggests heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C, and wherein each of R4-R7 is hydrogen (as encompassed by formulae mc11, mc18 and mc36) or wherein at least one least one adjacent pair among R4-R7 join together to form a ring (as encompassed by formulae mc11 and mc36).  
Heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C, and wherein at least one adjacent pair among R4-R7 together form a cycle of present formula (IIa) or (IIb) would have been obvious to one of ordinary skill in the art at the time of the invention given the disclosure of Lin ‘167 in view Lin ‘448.  
Lin ‘167 and Lin ‘448 teach that BPhen (a phenanthroline derivative) doped with Li (an alkali metal) may be used as an electron transport layer in an OLED (e.g. see paragraph [112] in Lin ‘167 and paragraph [0053] in Lin ‘448).  An electron transport layer comprising Bphen doped 
Ma et al. teach BPhen doped with Liq (an alkali metal hydroxyquinolate complex) as an electron transport layer in an OLED.  BPhen doped with Liq meets the limitations recited in present claims 35-37.
It would have been an obvious modification to one of ordinary skill in the art at the time of the invention, having knowledge of the disclosure of Ma et al., to utilize Bphen doped with Liq as an electron transport layer in an OLED wherein the OLED comprises an iridium complex as suggested by Lin ‘167 or Lin ‘167 in view of Lin ‘448.  One of ordinary skill in the art at the time of the invention would have reasonably expected that BPhen doped with Liq could be used for the same purpose as BPhen doped with Li given the prior art disclosures.

Claims 23, 33, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167).
Subject to clarification of the claim limitations, heteroleptic iridium complexes within the scope of present claim 23, a light-emitting layer per present claim 33, and an OLED per present claim 34, would have been prima facie obvious to one of ordinary skill in the art at the time of the invention given the disclosure of Lin et al.  
Lin’s complexes are taught for use as a phosphorescent material in a light emitting layer of an organic light emitting device (OLED).
1 and A2 is C, R1 is an aryl or heteroaryl radical, R10 is an aryl radical, and each of R2-R9 and R11-R14 is hydrogen. 
Lin’s formula mc22 (which is the same as formula mc24) as depicted on page 21 encompasses heteroleptic iridium complexes of present formula (I) wherein A1 is C, A2 is N, R1 is an aryl or heteroaryl radical, R10 is an aryl radical, R9 is a free electron pair, and each of R2-R8 and R11-R14 is hydrogen. 
Lin’s formulae mc18 and mc22/mc24 also encompass homoleptic complexes having no carbene ligand (when n is 0), but heteroleptic complexes of formulae mc18 or mc22/mc24 wherein m is 1 or 2, n is 1 or 2, and the sum of n and m is 3, would have been prima facie obvious to one of ordinary skill in the art at the time of the invention given Lin’s disclosure of other heteroleptic iridium complexes having three bidentate ligands wherein one or two of the ligands are C^N coordinating phenylimidazole ligands and each of the other ligand(s) is a C^C coordinating carbene ligand.  For example, see formulae mc26a and mc26 on page 17.    
Other heteroleptic complexes within the scope of present claim 23 (and a light-emitting layer and OLED comprising the same) wherein each of A1 and A2 is C, R1 is an aryl radical, and each of R2-R14 is hydrogen or substituents within the scope of these variables as defined in claim 23, also would have been prima facie obvious to one of ordinary skill in the art at the time of the invention given Lin’s formulae mc11 (p. 20) and mc36 (p. 22).

Claims 23, 33, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167) as applied to claims 23, 33, and 34 above, and further in view of Djurovich et al (US Pub 2005/0258433).
Lin et al. disclose heteroleptic iridium complexes having three bidentate ligands wherein one or two of the ligands are substituted phenylimidazole ligands of the structure required for the C^N coordinating ligands that are present “n” times in the complex of formula (I) per present claim 23 and dependents, and the other ligand(s) is/are a carbene ligand.
Presuming for the sake of argument that claim 23 is limited to heteroleptic complexes wherein A1 is N, A2 is C, R8 is a free electron pair, and R9 is hydrogen or an alkyl, aryl or heteroaryl radical, Lin et al. do not disclose the required carbene ligand structure.  The carbene ligand structure disclosed by Lin et al. that is closest to present A1 = N and A2 = C is the carbene ligand structure in Lin’s mc22/mc24, which is a position isomer of the presently required structure, having C at the position of present A1 and N at the position of present A2.
Further, if claim 23 is interpreted more broadly to also encompass heteroleptic complexes wherein each of A1 and A2 is N, and each of R8 and R9 is a free electron pair, Lin et al. does not disclose such a carbene ligand structure.
Djurovich et al. disclose carbene metal complexes that may be used for the same general purpose as the complexes of Lin et al.  That is, Djurovich’s complexes are taught for use a phosphorescent material in a light-emitting layer of an OLED.  
Djurovich et al. disclose carbene ligand structures wherein the carbene carbon is part of an imidazole ring corresponding to the present carbene ring when each of A1 and A2 is C, such as in the carbene ring in Lin’s formulae mc11, mc18 and mc36 (e.g. see the first formula in 1 is C and A2 is N, such as in the carbene ring in Lin’s formulae mc22/mc24 (e.g. see the first formula in Djurovich’s paragraph [0083] and the first formula in paragraph [0085]).  
Djurovich et al. also disclose carbene ligand structures wherein the carbene carbon is part of a triazole ring corresponding to the present carbene ring when A1 is N and A2 is C (e.g. see the second formula in Djurovich’s paragraph [0083] and the third formula in paragraph [0085]), and disclose carbene ligand structures wherein the carbene carbon is part of a tetrazole ring corresponding to the present carbene ring when each of A1 and A2 is N (e.g. see the formula in Djurovich’s paragraph [0091] and the first formula in paragraph [0093]).
Absent a showing of unexpected results commensurate in scope with the claims, given the disclosures of Lin et al. and Djurovich et al., it would have been an obvious modification to one of ordinary skill in the art at the time of the invention to make and use heteroleptic iridium complexes similar to the complexes suggested by Lin et al., but having a triazole carbene ring corresponding to present A1 = N and A2 = C or a tetrazole carbene ring corresponding to present A1 = N and A2 = N, in place of an imidazole carbene ring corresponding to present A1 = C and A2 = C or in place of a triazole carbene ring corresponding to present A1 =C and A2 = N.  Given Djurovich’s disclosure, one of ordinary skill in the art at the time of the invention would have reasonably expected that the position isomer of the triazole carbene ring in Lin’s formulae mc22/mc24 could be used to make complexes that are similar in structure, have similar properties and could be used for the same purpose as Lin’s complexes.  Likewise, given .        

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al (US Pub 2007/0088167) and further in view of Djurovich et al (US Pub 2005/0258433) as applied to claim 23 above, and further in view of Lin et al (US Pub 2005/0260448).
Lin ‘167 suggests heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C (as encompassed by formulae mc11, mc18 and mc36 of Lin ‘167), or A1 is C and A2 is N (as encompassed by formulae mc22/mc24 of Lin ‘167), and wherein each of R4-R7 is hydrogen.  Lin ‘167 also suggest heteroleptic complexes per present formula (I) wherein each of A1 and A2 is C and at least one adjacent pair among R4-R7 join together to form a ring (as encompassed by formulae mc11 and mc36).
Similar heteroleptic complexes per present formula (I) wherein A1 is N and A2 is C, or wherein each of A1 and A2 is N, would have been obvious to one of ordinary skill in the art at the time of the invention given the disclosure of Lin ‘167 in view of Djurovich et al.  Djurovich’s disclosure also encompasses carbene ligands wherein adjacent substituents on a ring may join together to form a ring (e.g. see paragraph [0018]).  
However, the disclosures of Lin ‘167 and Djurovich do not explicitly teach the formation of a dibenzofuran ring structure by joining one adjacent pair among R4-R7 to form a cycle of 4-R7 are attached forms a dibenzofuran ring structure.  
Lin ‘448 discloses carbene metal complexes that may be used for the same general purpose as the complexes of Lin ‘167 and the complexes of Djurovich et al.   That is, the complexes of Lin ‘448 are taught for use a phosphorescent material in a light-emitting layer of an OLED.  
Lin ‘448 discloses carbene ligand structures wherein the carbene carbon is part of an imidazole ring corresponding to the present carbene ring when each of A1 and A2 is C, and having a dibenzofuran ring structure corresponding to present R6 and R7 together form a cycle as per present claim 26.  For example, see the third formula in paragraph [0107] of Lin ‘448.  
Absent a showing of unexpected results commensurate in scope with the claims, given the disclosure Lin ‘448, it would have been an obvious modification to one of ordinary skill in the art at the time of the invention to make and use heteroleptic iridium complexes similar to the complexes suggested by Lin ‘167, or similar to complexes suggested by Lin ‘167 in view of Djurovich, having a dibenzofuran ring structure formed as a substituted derivative of the phenyl ring which coordinates to iridium in the carbene ligand.  Given the disclosure of Lin ‘448, one of ordinary skill in the art at the time of the invention would have reasonably expected that carbene ligands having a dibenzofuran ring structure coordinated to iridium via a carbon of the ring structure could be used to make complexes that would be phosphorescent and could be used for the same purposes as complexes suggested by Lin ‘167, or suggested by Lin ‘167 in view of Djurovich, that have carbene ligands having a substituted or unsubstituted phenyl ring coordinated to iridium via a carbon of the ring.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 22, 25, 28, 29, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-14 of U.S. Patent No. 8,383,828. Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) 22, 25, 28, 29, and 38 in the instant application are fully encompassed by claim(s) 1-4 and 6-14 of (‘828), respectively.
Regarding claims 22, 25, 28, 29, and 38, the Patent discloses a heteroleptic carbene complex (patented claim 1) where M is iridium and the ligands meet instant formula (I) (patented claim 1, formula (III) and patented claim  formula (I0 (carbene complex (Patented claim 1) where M is iridium and the liganfgking and using the patented in4, second structure, and patented claim 7).  The reference also discloses a process for preparing the complex which meets the limitations of the presently claimed process (patented claims 8 and 9).  The reference further discloses a light-emitting layer, device, and display units comprising the carbene complex (patented claims 10-14).
Therefore, given the overlap between the present claims and the U.S. Patent claims, it would have been within the skill level of, as well as obvious to, one of ordinary skill in the art to use compound which is both disclosed by the instant application and. U.S. Patent No. 8,383,828 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817